DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent No. 8,985,370) in view of Latham et al. (U.S. Application Publication No. 2014/0263324).
Regarding claims 1, 3-12, 17 and 19, Lane discloses a system (Fig. 1) for containment and delivery of a material to a user, comprising: a container (12) having a wall and defining an internal volume, wherein the material may be contained within the container; a mouthpiece (28) held relative to an end of the container, wherein the mouthpiece includes a wall extending from a first end to a second end with a conduit through the mouthpiece from the first end to the second end (Fig. 7), wherein the first end of the mouthpiece includes an uppermost surface (at 94) at a distal end of the first end of the mouthpiece; a lid (16) having an end surface that is substantially smooth (“substantially” allows for variation) and moveable relative to the container at least between an open position (Fig. 10) and a closed position (Fig. 7), wherein the end surface contacts at least the uppermost surface of the mouthpiece to form a seal between the uppermost surface of the mouthpiece and the end surface of the lid; wherein the end surface within the lid is substantially smooth to form the seal with the first end of the mouth piece (col. 6, ll. 60 – col. 7, ll. 17; Fig. 7,  the material is substantially smooth), wherein the end surface of the lid is smooth throughout the end surface of the lid (Fig. 7), wherein the end surface is an internal top surface of the lid (at 118), a hinge assembly (104, 110) including a hinge member around which the lid is operable to move between the open position and the closed position, wherein the hinge member includes a hinge pin (110); wherein the hinge pin extends through a first hinge bore (104) formed by the lid and a second hinge bore (108) fixed relative to the container, wherein the mouthpiece is formed of a compressible compliant material (col. 5, lines 56-60), a base portion (18); wherein the lid is hingedly connected to the base portion and moves from the open position to the closed position relative to the base; wherein the base portion is removably coupled to the container, wherein the base portion includes a first member (42) configured to directly engage the container and a second member (98) configured to engage the first member, wherein the lid is held in at least a first position relative to the container by at least one of a spring member or a contact of the lid with a projection relative to the container (col. 4, lines 45-60), and a handle (32) moveable relative to the lid: a handle engagement portion (104) to engage the lid to hold the handle in a selected position relative to the lid.
Lane fails to teach wherein the end surface of the lid compresses the uppermost surface of the mouthpiece at least one millimeter in the closed position to form the seal, wherein the lid moves the uppermost surface of the mouthpiece toward the outer wall of the container the when the lid is in a closed configuration relative to the mouthpiece, wherein the lid in the closed position compresses the mouthpiece into a compressed configuration relative to a base, the compressed configuration being about 2% to about 10 % smaller than an uncompressed configuration in which the mouthpiece is disposed when the lid is in the open position, wherein the compressed configuration is smaller than the uncompressed configuration along a height dimension of the mouthpiece.
Latham teaches that it is known in the art to manufacture a system with a mouthpiece having an uppermost surface that is compressed by a lid when the lid is closed (par. 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the mouthpiece to be compressed, as taught by Latham, in order to ensure a seal was created and since such a modification would be the use of a known technique to seal a mouthpiece.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have compressed the mouthpiece a millimeter or  2%-10%, in order to adjust how large the mouthpiece was and since such a modification would involve a change in size of an existing component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). And since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane and Latham in view of Mason (U.S. Patent No. 9,380,898).
Lane teaches all the claimed limitations as shown above wherein the mouthpiece is a compressible silicone rubber (col. 12, ll. 17), but fails to teach an internal withdrawal system positioned within the internal volume and extending from a first end of the container toward a second end of the container, the internal withdrawal system including a tube having a first portion with a first cross- section dimension and a second section with a second cross-section dimension; wherein the first cross-section is greater than the second cross-section dimension; and a filter holding member, wherein the filter holding member is welded within the tube.
 Mason teaches that it is known in the art to manufacture a lid with an internal withdrawal system positioned within the internal volume and extending from a first end of the container toward a second end of the container (Fig. 1), the internal withdrawal system including a tube having a first portion (around 115) with a first cross-section dimension and a second section (118) with a second cross-section dimension; wherein the first cross-section is greater than the second cross-section dimension (Fig. 4); and a filter holding member (wall around 305).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid of Lane with the withdrawal system taught by Mason, so that a user could withdraw the contents of the container and such a modification is the use of known components on a known device to achieve a predictable result.
Lane further teaches wherein components of the system can be welded together (col. 8, lines 25-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have welded the withdrawal system components together in order to ensure a seal was created between the components. The structure of the modified system of Lane reads on the claimed.
	

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane and Latham in view of Kurabe et al. (U.S. Application Publication No. 2015/0282654).
Lane discloses a hinge assembly comprising: a lid hinge bore (104); a base hinge bore (108); a spring (112) configured to bias the lid relative to the base; and a hinge pin (110) positioned within the lid hinge bore and the base hinge bore; wherein the base hinge further includes a projection (107); wherein the lid open position includes a first open position and a second open position; wherein the first open position includes a lid edge contacting a first portion of the projection and the second open position is the includes the lid edge contacting a second portion of the projection in the second open position (Fig. 10), but fails to teach wherein the spring is a coil spring coiled around the hinge pin.
Kurabe teaches that it is known in the art to manufacture a spring as a coil spring (51).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a coil spring, since such a modification would be a simple substitution of one known element for another to achieve a predictable result.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane and Latham in view of Cripe (U.S. Patent No. 5,509,605).
Lane fails to teach a straw member in fluid communication with the mouthpiece; and a filter member configured to be held within the straw member, a filter boss fixed within the straw member; wherein the straw member is a single member. 
Cripe teaches that it is known in the art to manufacture a single piece straw member (12) in fluid communication with a mouthpiece (64); and a filter member (16) configured to be held within the straw member, a filter boss (44) fixed within the straw member; wherein the straw member is a single member (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the assembly with a straw and filter, as taught by Cripe, so that a user could filter the contents of the container when drinking.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane, Latham and Cripe, and further in view of Chen et al. (U.S. Patent No. 9,650,183).
The modified system of Lane teaches all the claimed limitations a shown above, but fails to teach a projection extending from an exterior surface of the single piece straw; a base member removably connectable to the container and defining a slot; wherein the projection is engagement with the slot to hold the straw member relative to the base member.
Chen teaches that it is known in the art to manufacture a connection system for a lid with a projection extending from an exterior surface of the single piece; a base member removably connectable to a container and defining a slot; wherein the projection is engagement with the slot to hold the straw member relative to the base member (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the modified system of Lane with the connection structure taught by Chen, so that the straw could be easily removed or replaced.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane and Latham in view of Hatsumoto et al. (U.S. Application Publication No. 2003/0136783)
Lane fails to teach a vent passage having a bore extending to an interior of the container; and a sealing member within the lid movable relative to the vent passage.
Hatsumoto teaches that it is known in the art to manufacture a container and lid with teach a vent passage (12) having a bore extending to an interior of the container; and a sealing member (14) within the lid movable relative to the vent passage.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the system of Lane a vent and sealing member, so that the container could be vented.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733